Citation Nr: 0840970	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  97-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1979.  He died in December 1995; the appellant is his 
surviving spouse.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of her appeal, the 
appellant relocated to Indiana and the claims file is now in 
the jurisdiction of the Indianapolis, Indiana RO.

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in March 2004.  In June 2005, the Board 
issued a decision which denied the claim for service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2006, the Court vacated the Board's decision and remanded the 
issue to the Board for further action consistent with a Joint 
Motion for Remand (Joint Motion) by the parties.  In February 
2007 the Board remanded the claim for action consistent with 
the Joint Motion.  


FINDINGS OF FACT

1.  The veteran died in December 1995 at the age of 35; the 
immediate cause of death listed on the certificate of death 
cardiorespiratory arrest due to arteriosclerotic 
cardiovascular disease. Diabetes mellitus was listed as a 
significant condition contributing to his death.

2.  Neither arteriosclerotic cardiovascular disease nor 
diabetes mellitus was present in service or manifested until 
many years post service, and neither were they otherwise 
related to service.

3.  Service-connected status post laminectomy of the lumbar 
spine with herniated nucleus pulposus, rated as 60 percent 
disabling, did not precipitate or aggravate diabetes 
mellitus.

4.  The service-connected low back disability did not have 
debilitating effects and general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of the primary or secondary causes of 
his death and did not have a material influence in 
accelerating his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1131, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the claim was initially considered prior to the 
enactment of the VCAA and applicable regulations.  However, 
in subsequent letters dated in July 2004 and January 2008, 
the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim 
for service connection for the cause of death, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence will be obtained 
by VA.  The January 2008 letter advised the veteran of the 
evidence needed to establish a disability rating and an 
effective date for a service connection claim.  The claim was 
last adjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process, providing medical opinions 
and hearing testimony.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Background

The veteran's Certificate of Death reveals he died on 
December [redacted], 1995.  The cause of death was listed as 
cardiorespiratory arrest, due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.

At the time of his death the veteran's only service-connected 
disability was status post laminectomy of the lumbar spine 
with herniated nucleus pulposus, rated as 60 percent 
disabling.

In essence, the appellant contends that service connection 
should be granted for the cause of the veteran's death on the 
basis that diabetes mellitus was aggravated by the veteran's 
service-connected lumbar back disorder.  The appellant 
asserts the veteran's service-connected lumbar spine disorder 
caused severe pain and stress which worsened his diabetes 
mellitus.  In support of her claim she submitted statements 
from the veteran's private physicians.  The September 1995 
statement from his orthopedist reads in part as follows:

The (veteran) has been a patient of mine 
since 3/24/94 for the treatment of 
chronic low back pain syndrome and 
epidural fibrosis secondary to surgery, 
laminectomy, in 1993.

He has undergone multiple epidural 
Cortisone injections for his back problem 
and the Cortisone does indeed elevate his 
blood sugar.  Therefore, he needs to be 
treated for elevation of his blood sugar.

The veteran's cardiothoracic surgeon in November 1995 wrote 
in part as follows:

The etiology of heart disease is 
multifactorial which I explained to the 
(veteran) and is most strongly genetic.  
This is exacerbated by cigarette smoking, 
diabetes, high blood pressure, 
hypercholesterolemia, being obese and 
inactive.  Stress though probably does 
not play a role in the accumulation of 
cholesterol in the arterial walls of the 
coronary arteries, but can worsen 
diabetes, make high blood pressure worse, 
and make compliance with medical care 
more difficult.

November 1995 records from Redmond Regional Medical Center 
revealed the veteran was on insulin.  He was fairly 
motivated, had lost 50 pounds, watched his diet carefully and 
monitored his sugar pretty well at home.  He kept it under 
control most of the time although, occasionally, stress or 
emotional upset would cause it to go out of control.

An April 1996 letter from the veteran's private internist 
reads in part as follows:

The (veteran) was in constant pain 
because of his back problem.  The pain 
and stress from the constant pain may 
have contributed to the worsening of his 
diabetes and inadequate control.

A May 1997 letter from the veteran's private anesthesiologist 
includes the following:

I was concerned with this treatment 
modality (for the veteran), namely 
because of his insulin-dependent 
diabetes.  It is a well-known 
complicating factor that the 
administration of steroids to a diabetic 
will elevate their serum glucose level 
and potentially lead to additional 
complications.  (The veteran) already had 
epidural steroid injections performed in 
the past.  I advised him that if I would 
perform an additional epidural steroid 
injection, that he should closely monitor 
his serum glucose level after that 
injection and be in touch with his 
physicians regarding any appropriate 
adjustments in his insulin that might be 
required.

I further explained that due to the 
chronicity of his situation and the 
complicating factors of his diabetes, I 
was not willing to perform any subsequent 
injections because of both limited 
benefit and potential for diabetic 
exacerbation.

The VA specialist in internal medicine who reviewed the 
medical evidence of record in August 2004 concluded that the 
veteran's diabetes mellitus was not precipitated or 
aggravated by stress stemming from pain associated with the 
service-connected low back disability.  The VA physician 
added that the temporary elevations in blood glucose caused 
by Cortisone shots resulted in no significant or lasting 
damage.  

A VA specialist in endocrinology reviewed the claims folders 
in July 2008 and provided a summary of all of the medical 
evidence of record.  The VA physician noted that the veteran 
was diagnosed with diabetes mellitus in December 1990, at 
which time he was instructed to self-administer insulin at a 
dose of 35 units each morning and 10 units each evening.  
Between April 29, 1994, and August 1995, the record indicates 
that the veteran had eight glucocorticoid injections for his 
back problems.  In November 1995, a medical report indicates 
that the veteran was self-administering insulin at a dose of 
42 units each morning and 12 units each evening.  

The VA physician opined that it is likely that the 
glucocorticoid injections administered to the veteran to 
treat his back complaints would have increased his blood 
sugar.  However, the physician noted that, even without the 
veteran's self-management of glycemia, the blood sugar 
elevations would be expected to be transient.  The physician 
stated that the blood glucose elevations produced by the 
glucocorticoid injections did not represent a chronic 
increase in the severity of the veteran's diabetes mellitus.  
The physician further opined that it is less than likely that 
the veteran's service-connected low back disability or 
treatment increased the underlying severity of his diabetes 
mellitus for durations greater than explained below or that 
such treatment prevented proper treatment for his diabetes 
mellitus.

The VA physician reasoned that administration of 
glucocorticoids can increase blood sugars of patients with 
diabetes mellitus.  Although the reported duration of action 
for the glucocorticoids is 16 days, the duration of the 
glycemic effects is poorly documented in the medical 
literature.  The physician pointed out that the veteran's 
records contain few objective indications of his glycemia 
either prior to or after receiving his glucocorticoid 
injections.  So, the physician did a calculation assuming 16 
days of glycemic effect per glucocorticoid injection.  This 
calculation suggested that the injections may have subjected 
the veteran to 128 days of affected blood sugars.  Such 
calculation does not account for any self-adjustment of 
insulin dose that the veteran may have undertaken.  Moreover, 
the records indicate that the veteran was able to control his 
blood sugars by administering an insulin dose only 9 units 
more in November 1995 than he had been initially prescribed 
in 1990.  The physician noted that this is a "modest dose 
increase."  

Also noted was that in a studied group of 711 patients, with 
diabetes mellitus and an average age of 27 years, reducing 
blood sugars for an average of six years failed to reduce the 
cumulative incidence of non-fatal myocardial infarctions, 
strokes, and death from cardiovascular disease.  The 
physician opined, based upon this information, that it is 
unlikely that the temporary blood sugar elevations induced by 
intermittent glucocorticoid injections would have 
significantly contributed to a coronary disease event in the 
veteran.  The physician stated that he was unable to find a 
documented association in the medical literature between 
intermittent glucocorticoid use and acceleration of coronary 
heart disease or other chronic diabetic complications.  

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 
3.304.  Where certain diseases, such as diabetes mellitus and 
arteriosclerotic heart disease are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. 
§ 3.310(a).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 38 C.F.R. § 3.310(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c)(4).

Analysis

The veteran's Certificate of Death reveals he died on 
December [redacted], 1995.  The cause of death was listed as 
cardiorespiratory arrest, due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.  The death 
certificate does not show that an autopsy was performed.  The 
record from the December [redacted], 1995, hospital admission shows 
that the veteran arrived in cardiac arrest and died later 
that same day.

At the time of his death the veteran's only service-connected 
disability was status post laminectomy of the lumbar spine 
with herniated nucleus pulposus, rated as 60 percent 
disabling.

It is not contended, nor does the record establish, that 
arteriosclerotic cardiovascular disease or diabetes had its 
onset in or was otherwise related to the veteran's period of 
military service.  Post-service medical reports indicate that 
diabetes was first identified about 1989, a decade after his 
separation from active duty, and arteriosclerotic 
cardiovascular disease was first identified sometime 
thereafter.

Rather, the appellant has maintained that the service-
connected low back disability caused an increase in severity 
of the diabetes mellitus, which contributed to the veteran's 
demise.  The appellant has submitted competent medical 
evidence that indicates that the veteran's service-connected 
lumbar disorder may have aggravated his non-service connected 
diabetes mellitus, which the Certificate of Death states 
contributed to the veteran's death.  The statements of the 
veteran's treating physicians indicate that stress, pain, and 
the Cortisone injections (also referred to as glucocorticoid 
injections) for treating the veteran's symptoms of his lumbar 
disorder may have elevated his glucose levels.  There is no 
competent medical opinion, however, which states that this 
actually occurred and that it worsened the veteran's diabetes 
mellitus.

The VA specialist in internal medicine who reviewed the 
medical evidence of record in August 2004 concluded that the 
veteran's diabetes mellitus was not precipitated or 
aggravated by stress stemming from pain associated with the 
service-connected low back disability.  The VA physician 
added that the temporary elevations in blood glucose caused 
by cortisone shots resulted in no significant or lasting 
damage.  

Moreover, the VA specialist in endocrinology who conducted 
the July 2008 review of the evidential record, opined that 
although it is likely that the glucocorticoid injections for 
the veteran's back problems did increase his blood sugar, the 
blood sugar elevations were transient.  In this regard, the 
VA physician noted that in December 1990, the veteran was 
initially prescribed a dose of 35 units of insulin to be 
self-administered in the morning and 10 units to be 
administered in the evening.  Also noted was that between 
April 29, 1994, and October 3, 1994, the veteran got six 
injections of glucocorticoids.  He had an additional 
injection on April 18, 1995, and a final one in August 1995, 
totaling eight injections between April 1994 and August 1995.  
Thereafter, in November 1995, the veteran's insulin 
injections were noted to be 42 units in the morning and 12 
units in the evening.  The VA physician pointed out that this 
is a modest dose increase over a five year period.  The VA 
physician concluded that the veteran's blood glucose 
elevations produced by the glucocorticoids did not represent 
a chronic increase in the severity of the veteran's diabetes 
mellitus.  The VA physician reasoned that the medical 
literature does not show any documented association between 
intermittent glucocorticoid use and acceleration of coronary 
heart disease or other chronic diabetic complications.  

The Board acknowledges the veteran's private physicians' 
statements and opinions, and notes that all of the physicians 
of record agree that the glucocorticoid injections likely 
increased the veteran's blood sugar levels.  However, the 
only medical opinions on the issue of whether the increase in 
blood sugar caused by the glucocorticoid injections 
chronically worsened his diabetes mellitus, and thus 
contributed to the veteran's death, weigh against the claim.  
Notably, the two VA opinions state that such increase in 
blood sugar levels was temporary, and did not represent a 
chronic increase in severity of the veteran's diabetes 
mellitus.  The July 2008 VA physician provided a thorough 
discussion of the rationale for his opinion.  It is for that 
reason, and for the additional reason that the July 2008 VA 
medical opinion was provided by a specialist in 
endocrinology, the Board finds it highly probative and 
determinative as to the question at issue.

Accordingly, the Board finds that the service-connected low 
back disability did not have debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary or secondary causes of his death and did not have a 
material influence in accelerating his death.

In reaching its decision, the Board has also considered the 
appellant's assertions regarding her claim.  However, it does 
not appear that the appellant is medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


